Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 11,
2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00103-CR


                           RENE DAVILA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 212th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 13CR2997


                          MEMORANDUM OPINION

      Appellant Rene Davila has signed and filed a written request to withdraw her
notice of appeal. See Tex. R. App. P. 42.2. Because this court has not delivered an
opinion, we grant appellant’s request and order the appeal dismissed.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Spain and Poissant.
Do Not Publish – Tex. R. App. P. 47.2(b)